NUMBER 13-15-00094-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


FADI ALFAYOUMI,                                                               Appellant,

                                             v.

THARWAH ALZOUBI,                                                               Appellee.


                    On Appeal from the 197th District Court
                         of Cameron County, Texas.



                                        ORDER
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

       Appellee’s retained counsel, Angela P. Nix, has filed a motion to withdraw as

counsel. We grant said motion. Pursuant to Rule 6.5(c) of the Texas Rules of Appellate

Procedure, counsel is directed to notify appellee, in writing, of any previously undisclosed

deadlines and file a copy of that notice with the Clerk of this Court.
       Appellee is directed to notify the Court promptly if she retains new counsel on

appeal by filing a notice including that attorney’s name, mailing address, telephone

number, facsimile number, email address, and State Bar of Texas identification number.

See generally TEX. R. APP. P. 6. In the interim, the Court expects this appeal to proceed

as per the appellate rules. Appellee is expected to comply with all applicable deadlines

and filings should comply with the Texas Rules of Appellate Procedure.

       It is so ORDERED.

                                                      PER CURIAM


Delivered and filed this the
22nd day of April, 2015.




                                           2